


110 HR 6702 IH: Securing Our Borders and Our Data Act

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6702
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. Engel (for
			 himself and Mr. Paul) introduced the
			 following bill; which was referred to the Committee on the Judiciary, and in
			 addition to the Committee on Homeland
			 Security, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To impose requirements with regard to border searches of
		  digital electronic devices and digital storage media, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Securing Our Borders and Our Data Act
			 of 2008.
		2.Border searches
			 and seizures relating to digital electronic devices and media
			(a)Fundamental
			 rulesThe following rules
			 shall apply to any border search or seizure relating to a digital electronic
			 device or digital storage media in the possession of an individual:
				(1)Except as otherwise provided in this
			 subsection, no search of the digital contents of the device or media may be
			 based on the power of the United States to search a person and that person’s
			 possessions upon entry into the United States, unless that search is based on a
			 reasonable suspicion regarding that person.
				(2)No seizure of the digital contents of a
			 device or media, or of the device or media itself, may be based on the power of
			 the United States to search a person and that person’s possessions upon entry
			 into the United States, but must be based on some other constitutional
			 authority to make the seizure.
				(3)Any search of the digital contents of a
			 device or media must be conducted only by officers who have received
			 appropriate training, in order to minimize the possibility of irreparable
			 damage to, or erasure of, files and the hardware itself, and must be conducted
			 in the presence of a supervisor. At the request of the traveler, such search
			 shall be conducted out of public view.
				(4)An individual may
			 be required to turn on the device in order to demonstrate it is a working
			 device.
				(b)Supplemental and
			 implementing rules by Secretary of Homeland SecurityThe
			 Secretary of Homeland Security shall—
				(1)make rules
			 regarding border searches to which subsection (a) applies, detailing—
					(A)policies for protecting the integrity of
			 the data;
					(B)policies for the length of time seized data
			 will be stored and where and how it will be stored;
					(C)policies for whether the downloaded
			 information will be shared and, if so, with what other governmental entities
			 and under what circumstances;
					(D)information as to what rights an individual
			 has to ensure that individual’s device or media is returned; and
					(E)a requirement that a receipt be given
			 immediately to anyone whose device or media is seized with information
			 regarding whom to call for information about the seizure; and
					(2)place these rules
			 on the Department of Homeland Security website in a manner that makes them
			 readily publicly available.
				(c)DefinitionsIn this section—
				(1)the term border search means
			 any search of an individual upon entry into the United States based on the
			 power of the United States to search a person and that person’s possessions
			 upon entry to the United States;
				(2)the term digital electronic
			 device means any electronic device that contains digital data,
			 including laptops, personal digital assistants, wireless phones, iPods,
			 iPhones, BlackBerrys, and digital cameras; and
				(3)the term
			 digital storage media means any memory device that contains or
			 may contain digital data.
				3.Annual study and
			 report on searches and seizures of travelers by the united states customs
			 service
			(a)StudyThe Commissioner of the United States
			 Customs Service shall conduct an annual study of searches and seizures, during
			 the prior year, of the digital contents of digital electronic devices and
			 digital storage media, and of seizures of such devices and media, that are
			 based on the power of the United States to search or seize a person and that
			 person’s possessions upon entry into the United States. The study shall include
			 the number of such searches and seizures, the race, gender, and national origin
			 of the travelers subject to those searches, the type of searches conducted, and
			 the results of the searches.
			(b)ReportNot later than March 31 of each year, the
			 Commissioner of the Customs Service shall submit to the Congress the annual
			 report containing the results of the study conducted under subsection (a) for
			 the prior year.
			
